Mr. Justice Vickers delivered the opinion of the court: This is a writ of error brought by Jacob Glos and Emma J. Glos to reverse a judgment of the circuit court of Cook county in favor of Huldur A. E. Swanson for the recovery of lots 12 and 13, in Knickerbocker’s subdivision of the south 4.15 acres of block 20, in the canal trustee’s subdivision of the east half of section 31, township 39, range 14, in Cook county. The case was tried in June, 1905, and at the conclusion of the evidence the court directed a verdict for plaintiff below. It appears that an appeal was prayed to this court and an appeal bond filed, but that instead of perfecting the appeal a writ of error was sued out from this court and the record brought up on such writ. Afterwards, and within a year, plaintiffs in error paid the costs in the circuit court and took a new trial under the statute. The case was retried in the circuit court, and a verdict was again rendered against plaintiffs in error by direction of the court and judgment entered in January, 1907. From this last judgment plaintiffs in error prayed an appeal to this court, which was perfected and submitted for decision at the Eebruaiy term, 1907. At the succeeding April term of this court an opinion was filed in said cause and at the following June term a petition for rehearing was denied, and our opinion in that case is found as Glos v. Swanson, 227 Ill. 179. The payment of the costs within a year and taking a new trial under the statute vacated the first judgment and this writ of error should have been dismissed, but by failure of counsel to call this court’s attention to the state of the record no formal order of dismissal has been entered. Our opinion in the case above cited fully disposes of the merits of this case, and the writ of error will therefore be dismissed. Writ dismissed.